DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The Amendment filed Feb. 7, 2022 has been entered. Claims 1, 4-19 remain pending in the application.  Claims 2-3 and 20 are canceled. 


Response to Arguments
Applicant's arguments filed Feb. 7, 2022 have been fully considered.

Regarding Applicant’s argument (REMARKS page 2 lines 23-24) for claims 1, 13, and 19 are moot based on the new ground rejections. 


Claim Objections
Claims 1, 13 and 19 objected to because of typo: “a first direction” in lines 4, 6, and 6, respectively. It appears that it should be “a first dimension” because there is no relative co-ordinates for 

Claim 4 objected to because of typo: 1) “3” in line 1. It appears that it should be “1”.  For purposes of examination, the “3” is being interpreted as “1”. 2) “direction” in line 5. It appears that it should be “dimension” because there is no relative co-ordinates for the “direction”.  For purposes of examination, the limitation is being interpreted as “dimension”. Appropriate correction is required.

Claim 15 objected to because of typo: “direction” in line 4. It appears that it should be “dimension” because there is no relative co-ordinates for the “direction”.  For purposes of examination, the limitation is being interpreted as “dimension”. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1, 13, and 19 recite the limitations: "a 2D image" in lines 8, 9, and 10, respectively, and “the 2D image” in lines (9, 10, 13), (10, 12, 14), and (11, 12-13, 15), respectively.  There is insufficient antecedent basis for these limitations in the claims because the “2D image” represents an environment of a vehicle, including information of “position”, “motion”, and “elevation” of “at least one object relative to the radar unit”. The information of both “position” and “motion” requires two parameters to describe for each, which results in a five-dimensional image for “position”, “motion”, and “elevation”. Because the claims are indefinite and cannot be properly construed, for purposes of examination, “2D image” is being interpreted as “information”. Appropriate clarifications are required.

Claims 8 and 12 recites the limitation “the 2D image” in lines (4 and 6) and (5 and 7), respectively, which is inherited from claim 1. For purposes of examination, the limitation is being interpreted as “information”. Appropriate clarifications are required.

Claims 4-12 depend on the rejected claim 1. So claims 4-12 are rejected as well.


Claim 16 recites the limitation “the 2D image” in line 3, which is inherited from claim 13. For purposes of examination, the limitation is being interpreted as “information”. Appropriate clarification is required.

Claims 14-18 depend on the rejected claim 13. So claims 14-18 are rejected as well.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-14, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Patent No. 9594159, hereafter Wang) in view of Chen (Chinese Patent No. 109917340, hereafter Chen) and Loesch et al. (U.S. Patent No. 10634775, hereafter Loesch).
	Regarding claim 1, Wang discloses that a method comprising: 
causing, by a computing system coupled to a vehicle (col.3, lines 4-6), a radar unit to transmit a plurality of radar signals into an environment of the vehicle (col.8 lines 23-25; Radar on vehicle transmitting signals must be to the surrounding environment of the vehicle.) using CWFM; 
receiving, by the computing system and from the radar unit, radar reflections corresponding to the plurality of radar signals (col.8 lines 29-30); 
based on the radar reflections, determining information representative of the environment, wherein the information representative of the environment indicates a position and a motion of at least one object relative to the radar unit (col.4 lines 42-47); and 
providing control instructions to the vehicle based on the information representative of the environment (col.2 lines 44-47).
However, Wang does not explicitly disclose the plurality of radar signals using Doppler coding. In the same field of endeavor, Chen discloses that 
transmit a plurality of radar signals (page 2 lines 23-24) into an environment of the vehicle (page 1 lines 18-19, vehicle-mounted radar, road environment) using Doppler coding (page 2 line 14), wherein ).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wang with the teachings of Chen to transmit coded signals using Doppler coding in MIMO antenna array. Doing so would distinguish different transmission channels in order to minimize interference among channels, as recognized by Chen (page 2 lines 15-16). 
However, Wang and Chen do not explicitly disclose a two-dimensional (2D) transmission array and elevation information extracted. In the same field of endeavor, Loesch discloses that 
a radar unit having a two-dimensional (2D) transmission array (Fig.2A, 2D array; col.2 line 52, MIMO radar)
wherein pixels in the information include elevation information based on the transmit channels isolated via the Doppler coding [col.3 lines 3-4(elevation), 22-24 (based on phase offset); Doppler coding is a phase encoding.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Wang and Chen with the teachings of Loesch to obtain elevation information from received coded signals. Doing so would collect more information from reflected radar signals for detected objects because elevation information can be obtained from phase offsets, which is in Doppler coding, as recognized by Loesch (col.3 lines 22-24).


Regarding claim 6, which depends on claim 1, Wang does not disclose the transmitted signals using Doppler coding. In the same field of endeavor, Chen discloses that in the method,

causing the radar unit to transmit radar signals having pulse-Doppler stretch linear frequency modulated (LFM) waveforms (page 5 lines 1-3, phase encoding, pulse, chirp; page 4 line 3 from bottom, LFM).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wang with the teachings of Chen to transmit pulse-Doppler stretch linear frequency modulated waveforms. Doing so would operate the radar in one type of waveform modulation without increasing the real-time bandwidth because different transmission channels are separated by Doppler coding, as recognized by Chen (page 2 line 2; page 4 line 3 from bottom, example).

Regarding claim 7, which depends on claim 1, Wang does not disclose antenna arrangement. In the same field of endeavor, Chen discloses that in the method,
receiving radar reflections corresponding to the plurality of radar signals comprises: 
receiving the radar reflections using antennas arranged in a uniform linear array (ULA) (page 8 lines 2-3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wang with the teachings of Chen to use MIMO antenna array with evenly distributed layout. Doing so would provide even signal power distribution, which is commonly used, as recognized by Chen (page 7 line 7 from bottom).   

8, which depends on claims 1 and 7, Wang does not disclose the transmitted / received signals using Doppler coding. In the same field of endeavor, Chen discloses that the method further comprising: 
responsive to receiving the radar reflections corresponding to the plurality of radar signals (page 5 line 11), 
applying a window function to reduce signal Doppler sidelobe levels of the radar reflections (page 5 lines 3-5 from bottom; Applying window function to FFT is for reducing sidelobe.); and
3519-1831-USwherein determining information representative of the environment comprises: 
determining (page 6 lines 1-2, distance-Doppler) information representative of the environment after applying the window function to reduce signal Doppler sidelobe levels of the radar reflections.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wang with the teachings of Chen to transmit coded signals and decode the signals accordingly using a window function. Doing so would obtain a suitable main sidelobe ratio because of the window function applied, as recognized by Chen (page 5 lines 3-4 from bottom).

Regarding claim 9, which depends on claims 1 and 7-8, Wang does not disclose the transmitted / received signals using Doppler coding. In the same field of endeavor, Chen discloses that in the method, 
applying the window function to reduce signal Doppler sidelobe levels of the radar reflections comprises: 
applying a rectangular window function (page 5 line 4 from bottom) to reduce the signal Doppler sidelobe levels of the radar reflections.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wang with the teachings of Chen to transmit coded 

Regarding claim 10, which depends on claims 1 and 7-9, Wang does not disclose the transmitted / received signals using Doppler coding. In the same field of endeavor, Chen discloses that the method further comprising:
processing, using a filter, the radar reflections to isolate and decode a plurality of channels, wherein the filter is based on the Doppler coding (page 6 lines 3-16, coherent processing is a filter. See original file paragraph [0059], based on Doppler coding); and 
determining information representative of the environment based on the plurality of channels (page 6 line 13, range-Doppler).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wang with the teachings of Chen to transmit coded signals and decode the signals accordingly. Doing so would decode the corresponding encoded transmission signals so that transmission channels can be separated because the channels are featured by coding in transmission end and must be recognized based on the transmitted code feature in receiver, as recognized by Chen (page 6 line 12, coherent processing). 

Regarding claim 11, which depends on claims 1 and 7-10, Wang does not disclose the transmitted / received signals using Doppler coding. In the same field of endeavor, Chen discloses that the method further comprising: 

decoding respective channels from the radar reflections to increase dimensionality of data corresponding to the radar reflections (page 6 lines 8 (decode), 9 (increased dimensionality of data)].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wang with the teachings of Chen to transmit coded signals and decode the signals accordingly. Doing so would decode the corresponding encoded transmission signals so that transmission channels can be separated because the channels are featured by coding in transmission and must be recognized based on the transmitted code feature in receiver, as recognized by Chen (page 6 line 12, coherent processing). A person of ordinary skill knows that because the sending signals are coded using multiple channels, the received echo signals include both environment information and the channel feature, which is coded signals, after coherent processing. So dimensions of data is increased accordingly.

Regarding claim 12, which depends on claims 1 and 7-11, Wang discloses that the method further comprising:
performing, using a Fourier transform, Doppler compression on the radar reflections (col.4 line 38).
3619-1831-USresponsive to performing Doppler compression, performing azimuth matched filtering on the radar reflections (col.4 lines 45-46); and 
wherein determining information representative of the environment comprises: 
determining the information representative of the environment based on outputs from performing azimuth matched filtering on the radar reflections (col.4 lines 42-47).


Regarding claim 13, Wang discloses that a system comprising: 
a radar unit (col.3 line 6); and 
a computing device coupled to a vehicle (col.3, lines 4-6), wherein the computing device is configured to: 
cause the radar unit to transmit a plurality of radar signals into an environment of the vehicle (col.8 lines 23-25; Radar on vehicle transmitting signals must be to the surrounding environment of the vehicle.) using CWFM; 
receive, from the radar unit, radar reflections corresponding to the plurality of radar signals (col.8 lines 29-30); 
based on the radar reflections, determine information representative of the environment, wherein the information representative of the environment indicates a position and a motion of at least one object relative to the radar unit (col.4 lines 42-47); and 
provide control instructions to the vehicle based on the information representative of the environment (col.2 lines 44-47).
However, Wang does not explicitly disclose the plurality of radar signals using Doppler coding. In the same field of endeavor, Chen discloses that 
transmit a plurality of radar signals (page 2 lines 23-24) into an environment of the vehicle (page 1 lines 18-19, vehicle-mounted radar, road environment) using Doppler coding (page 2 line 14), wherein the Doppler coding isolates transmit channels (page 2 line 15, distinguish, channels) along a first dimension of the 2D transmission antenna array (A person of ordinary skill has good reason within his or her technical grasp to configure transmission antennas to transmit signals at specified antennas in an array as needed.  It is likely the claimed method not of innovation but of ordinary skill).

However, Wang and Chen do not explicitly disclose a two-dimensional (2D) transmission array and elevation information extracted. In the same field of endeavor, Loesch discloses that 
a radar unit having a two-dimensional (2D) transmission array (Fig.2A, 2D array; col.2 line 52, MIMO radar)
wherein pixels in the information include elevation information based on the transmit channels isolated via the Doppler coding [col.3 lines 3-4(elevation), 22-24 (based on phase offset); Doppler coding is a phase encoding.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Wang and Chen with the teachings of Loesch to obtain elevation information from received coded signals. Doing so would collect more information from reflected radar signals for detected objects because elevation information can be obtained from phase offsets, which is in Doppler coding, as recognized by Loesch (col.3 lines 22-24).

Regarding claim 14, which depends on claim 13, Wang and Chen do not disclose a layout of a two dimensional (2D) transmission antenna array. In the same field of endeavor, Loesch discloses that in the system,
2D transmission antenna array includes a first row of transmission antennas and a second row of transmission antennas (Fig.4).


Regarding claim 17, which depends on claim 13, Wang does not disclose the transmitted signals using Doppler coding. In the same field of endeavor, Chen discloses that in the system,
the computing device is configured to cause the radar unit to transmit radar signals having pulse-Doppler stretch linear frequency modulated (LFM) waveforms (page 5 lines 1-3, phase encoding, pulse, chirp; page 4 line 3 from bottom, LFM). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wang with the teachings of Chen to transmit chirp pulse linear frequency modulated waveforms. Doing so would operate the radar in one optional waveform modulation because there are different waveform modulations, as recognized by Chen (page 4 lines 3 from bottom, example).

Regarding claim 18, which depends on claims 13 and 17, Wang does not disclose antenna arrangement. In the same field of endeavor, Chen discloses that in the system,
the computing device is configured to receive the radar reflections using antennas arranged in a uniform linear array (ULA) on the radar unit (page 8 lines 2-3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wang with the teachings of Chen to use MIMO antenna 


Regarding claim 19, Wang discloses that a non-transitory computer-readable medium configured to store instructions (col.10 lines 11-13), that when executed by a computing system comprising one or more processors (col.10 lines 8-9), causes the computing system to perform operations comprising: 
causing a radar unit to transmit a plurality of radar signals into an environment of a vehicle (col.3, lines 4-6, vehicle, radar; col.8 lines 23-25; Radar on vehicle transmitting signals must be to the surrounding environment of the vehicle.) 3819-1831-USusing CWFM; 
receiving, from the radar unit, radar reflections corresponding to the plurality of radar signals (col.8 lines 29-30); 
based on the radar reflections, determining information representative of the environment, wherein the information representative of the environment indicates a position and a motion of at least one object relative to the radar unit (col.4 lines 42-47); and 
providing control instructions to the vehicle based on the information representative of the environment (col.2 lines 44-47).
However, Wang does not explicitly disclose the plurality of radar signals using Doppler coding. In the same field of endeavor, Chen discloses that 
transmit a plurality of radar signals (page 2 lines 23-24) into an environment of a vehicle (page 1 lines 18-19, vehicle-mounted radar, road environment) 3819-1831-USusing Doppler coding (page 2 line 14), wherein ).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wang with the teachings of Chen to transmit coded signals using MIMO antenna array. Doing so would distinguish different transmission channels because there is an inter-channel mutual interaction issue causing interference, as recognized by Chen (page 2 lines 15-16).
However, Wang and Chen do not explicitly disclose a two-dimensional (2D) transmission array and elevation information extracted. In the same field of endeavor, Loesch discloses that 
causing a radar unit having a two-dimensional (2D) transmission array (Fig.2A, 2D array; col.2 line 52, MIMO radar)
wherein pixels in the information include elevation information based on the transmit channels isolated via the Doppler coding [col.3 lines 3-4(elevation), 22-24 (based on phase offset); Doppler coding is a phase encoding.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Wang and Chen with the teachings of Loesch to obtain elevation information from received coded signals. Doing so would collect more information from reflected radar signals for detected objects because elevation information can be obtained from phase offsets, which is in Doppler coding, as recognized by Loesch (col.3 lines 22-24).



s 4-5 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wang, Chen, and Loesch, as applied to claims 1 and 13-14, respectively, above, further in view of Levy-Israel et al. (U.S. Patent No. 2019/0339376, hereafter Levy-Israel).
Regarding claim 4, which depends on claim 1, Wang, Chen, and Loesch do not disclose TDMA in the radar system. In the same field of endeavor, Levy-Israel discloses that the method wherein causing the radar unit having the 2D transmission array to transmit the plurality of radar signals into the environment of the vehicle using Doppler coding further comprising: 
causing the radar unit to transmit the plurality of radar signals using time division multiple access (TDMA) such that TDMA isolates transmit channels ([0032] lines 1-2, TDMA MIMO; A person of ordinary skill knows that TDMA uses time division to separate channels.) along a second dimension of the 2D transmission antenna array (A person of ordinary skill has good reason within his or her technical grasp to configure transmission antennas to transmit signals at specified antennas in an array as needed. A person of ordinary skill knows that time division only has impact in horizontal direction because it relates to transmission time. It is likely the claimed method not of innovation but of ordinary skill.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Wang, Chen, and Loesch with the teachings of Levy-Israel to use TDMA in the system. Doing so would use a same frequency channel for multiple signal transmission in a time division manner because false alarms can be determined based on differential phase between transmitter and receiver, as recognized by Levy-Israel ([0032] lines 3-4).

Regarding claim 5, which depends on claims 1 and 4, Wang discloses that in the method,
the pixels in the 2D image further include azimuthal information based on the transmit channels isolated via TDMA (col.8 line 58; A person of ordinary skill knows that azimuthal information can be obtained from any radar receiver and does not depend on TDMA only.) 


Regarding claim 15, which depends on claims 13-14, Wang, Chen, and Loesch do not disclose TDMA in the radar system. In the same field of endeavor, Levy-Israel discloses that in the system, the computing device is configured to further cause the radar to transmit the plurality of radar signals into the environment of the vehicle using the 2D transmission antenna array such that the radar unit uses: 
time division multiple access (TDMA) to isolate transmit channels ([0032] lines 1-2, TDMA MIMO; A person of ordinary skill knows that TDMA uses time division to separate channels.) along a second dimension of the 2D transmission antenna array (A person of ordinary skill has good reason within his or her technical grasp to configure transmission antennas to transmit signals at specified antennas in an array as needed. A person of ordinary skill knows that time division only has impact in horizontal direction because it relates to transmission time. It is likely the claimed method not of innovation but of ordinary skill.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Wang, Chen, and Loesch with the teachings of Levy-Israel to use TDMA in the system. Doing so would use a same frequency channel for multiple signal transmission in a time division manner because false alarms can be determined based on differential phase between transmitter and receiver, as recognized by Levy-Israel ([0032] lines 3-4).

Regarding claim 16, which depends on claims 13-15, Wang discloses that in the system,
pixels in the 2D image further include azimuthal information based on the transmit channels isolated via TDMA (col.8 line 58; A person of ordinary skill knows that azimuthal information can be obtained from any radar receiver and does not depend on TDMA only.) 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YONGHONG LI/              Examiner, Art Unit 3648                                                                                                                                                                                          

/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648